Exhibit 10.1

THIRD AMENDMENT TO OFFICE LEASE
This THIRD AMENDMENT TO OFFICE LEASE ("Third Amendment") is made and entered
into as of the 30th day of June, 2014, by and between KILROY REALTY, L.P., a
Delaware limited partnership ("Landlord"), and AMN HEALTHCARE, INC., a Nevada
corporation ("Tenant").
R E C I T A L S :
A.Landlord and Tenant entered into that certain Office Lease, dated April 2,
2002 (the "Office Lease"), as amended by that certain First Amendment to Office
Lease dated as of May 31, 2002 (the "First Amendment"), and as amended by that
certain Second Amendment to Office Lease dated as of June 30, 2006 (the "Second
Amendment") (the Office Lease, First Amendment and Second Amendment are,
collectively, the "Lease"), whereby Landlord leases to Tenant and Tenant leases
from Landlord approximately 175,672 rentable (164,128 usable) square feet of
space (the "Premises") consisting of all of the first (1st), second (2nd), third
(3rd), fourth (4th) and fifth (5th) floors of that certain six (6) story
building located at 12400 High Bluff Drive, San Diego, California 92130 (the
"Building"), which Building contains a total of approximately 208,961 rentable
(195,264 usable) square feet of space.
B.The parties desire to amend the Lease on the terms and conditions set forth in
this Third Amendment.
A G R E E M E N T :
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Capitalized Terms. All capitalized terms when used herein shall have the same
respective meanings as are given such terms in the Lease unless expressly
provided otherwise in this Third Amendment.
2.    Stipulation of Rentable Square Feet. For purposes of the Lease, as
amended, the "rentable square feet" of the Premises shall be deemed to be as set
forth in Recital A of this Third Amendment.
3.    Lease Term.
3.1    Extended Term. The Lease Term is scheduled to expire on July 31, 2018.
Landlord and Tenant hereby agree to further extend the Lease Term for a period
of nine (9) years, through and including July 31, 2027, on the terms and
conditions set forth in this Third Amendment, unless sooner terminated as
provided in the Lease, as hereby amended. Notwithstanding the originally
scheduled expiration date, the period of time commencing on January 1, 2015, and
ending on July 31, 2027, shall be referred to herein as the "Extended Term."
3.2    Option to Extend Lease Term. Notwithstanding any provision to the
contrary in the Lease, as hereby amended, Tenant shall continue to have two (2)
options to extend the Lease Term, each for a period of five (5) years (each, an
"Option Term") pursuant to the terms and conditions contained in Section 2.2 of
the Office Lease ("Extension Right"). Notwithstanding any provision to the
contrary contained in the Lease, effective as of the date of this Third
Amendment (i) the first sentence of Section 2.2.1 of the Office Lease is hereby
deleted, (ii) all references to the "Option Premises" contained in Section 2.2
of the Office Lease are hereby deleted and replaced with the "Premises," and
(iii) all references contained in Section 2.2 of the Office Lease to the "Lease
Term" are hereby deleted and replaced with the "Extended Term, or Option Term,
as applicable". Notwithstanding the foregoing or any provision to the contrary
in the Lease, as amended, the Option Rent, as defined in Section 2.2.2 of the
Office Lease, shall be equal to the lesser of (i) an amount equal to ninety-five
percent (95%) of the Market Rent, as determined pursuant to Section 2.2 of the
Office Lease, and (ii) the corresponding schedule of rent set forth in
Section 4, below, attributable to the appropriate periods occurring during the
Option Terms (the "Option Rent

723517.06/WLA
214064-00020/7-15-14/pjr
1


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

Cap"). To the extent that the Option Rent Cap is determined to be the Option
Rent (i.e., the Option Rent Cap is less than the determined ninety five percent
(95%) of the Market Rent) then any improvement allowance to which Tenant would
otherwise be entitled under the determined Market Rent shall be reduced by the
then present value amount of the difference between such Option Rent Cap and the
95% of Market Rent rental stream that would have otherwise, but for such Option
Rent Cap, been the Option Rent. To the extent Tenant would be entitled to an
improvement allowance in conjunction with a determined Market Rent, the portion
of the Market Rent corresponding to such improvement allowance shall be
determined as the missing component of an annuity, which annuity has (i) the
amount of the determined improvement allowance as the present value amount,
(ii) sixty (60) as the number of payments, (iii) seventy point eighty-three
one‑hundredths percent (.7083%), which is equal to eight and one-half percent
(8.5%) divided by twelve (12) months per year, as the monthly interest factor
and (iv) the corresponding portion of the Monthly Installment of Base Rent as
the missing component of the annuity. For purposes of example, if the
ninety-five percent (95%) of Market Rent would have resulted in a Monthly
Installment of Base Rent of $1,000,000.00, the corresponding Option Rent Cap is
$982,174.08 (i.e., the Lease Year 13 Option Rent Cap), and the missing component
of the annuity were $25,000 per month, then the "net effective" market rent
(i.e., less any improvement allowance component) would be $975,000.00, and the
portion of the improvement allowance to which Tenant would be entitled would be
the present value amount in an annuity formula with the same number of payments
(60), the same monthly interest factor (.7083%) and a monthly installment
payment of $7,174.08.
3.3    No Termination Right. The parties acknowledge and agree that Tenant's
termination right set forth in Section 2.3 of the Office Lease shall, effective
as of the date of this Third Amendment, be deleted and of no further force or
effect.
4.    Base Rent. Prior to January 1, 2015, Tenant shall continue to pay monthly
installments of Base Rent for the Premises in accordance with the terms of the
Lease, as amended. During the Extended Term, Tenant shall pay (which payments
shall otherwise be in accordance with the terms of the Lease, as amended)
monthly installments of Base Rent for the Premises as follows:

723517.06/WLA
214064-00020/7-15-14/pjr
2


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

Lease Year During 
Extended Term
Annualized 
Base Rent
Monthly Installment 
of Base Rent
Monthly Rental Rate 
per Rentable Square Foot
1*
$7,799,836.80
$649,986.40
$3.70**
2
$8,072,831.04
$672,735.92
$3.83**
3
$8,355,380.16
$696,281.68
$3.96**
4
$8,647,818.48
$720,651.54
$4.10**
5
$8,950,492.08
$745,874.34
$4.25**
6
$9,263,759.28
$771,979.94
$4.39**
7
$9,587,990.88
$798,999.24
$4.55**
8
$9,923,570.52
$826,964.21
$4.71**
9
$10,270,895.52
$855,907.96
$4.87**
10
$10,630,376.88
$885,864.74
$5.04**
11
$11,002,440.12
$916,870.01
$5.22**
12
$11,387,525.52
$948,960.46
$5.40**
13◊
$11,786,088.96
$982,174.08
$5.59**
14◊
$12,198,602.04
$1,016,550.17
$5.79**
15◊
$12,625,553.16
$1,052,129.43
$5.99**
16◊
$13,067,447.52
$1,088,953.96
$6.20**
17◊
$13,524,808.20
$1,127,067.35
$6.42**
18◊
$13,998,176.52
$1,166,514.71
$6.64**
19◊
$14,488,112.64
$1,207,342.72
$6.87**
20◊
$14,995,196.64
$1,249,559.72
$7.11**
21◊
$15,520,028.52
$1,293,335.71
$7.36**
22◊
$16,063,229.52
$1,338,602.46
$7.62**
23◊
$16,625,442.60
$1,385,453.55
$7.89**

* Subject to abatement as set forth in Section 4.1 below.
** The amounts identified in the column entitled "Monthly Rental Rate per
Rentable Square Foot" are rounded amounts and are provided for informational
purposes only.
◊ The amounts identified for the period commencing September 1, 2027 and
continuing through the Option Terms represent the Option Rent Cap amount as more
particularly set forth in Section 3.2, above.
4.1    Abated Base Rent. Provided that Tenant is not then in monetary or
material non-monetary default under the Lease, as hereby amended, beyond any
applicable notice and cure period, Tenant shall not be required to pay any Base
Rent attributable to the Premises (the "Base Rent Abatement") during the two (2)
month period commencing on February 1, 2015 and ending on March 31, 2015 (the
"Base Rent Abatement Period"). Landlord and Tenant acknowledge that the
aggregate amount of the Base Rent Abatement equals One Million Two Hundred
Ninety-Nine Thousand Nine Hundred Seventy-Two and 80/100 Dollars ($1,299,972.80)
(i.e., Six Hundred Forty-Nine Thousand Nine Hundred Eighty Six and 40/100
Dollars ($649,986.40) per month). The foregoing Base Rent Abatement has been
granted to Tenant as additional consideration for entering into this Third
Amendment and for agreeing to pay the Rent, and perform the terms and conditions

723517.06/WLA
214064-00020/7-15-14/pjr
3


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

otherwise required under the Lease, as hereby amended. If Tenant shall be in
monetary or material non-monetary default under the Lease, as hereby amended,
and shall fail to cure such default within the notice and cure period, if any,
permitted under the Lease, as hereby amended, then Landlord may at its option,
by notice to Tenant, elect, in addition to any other remedies Landlord may have
under the Lease, as hereby amended, that the dollar amount of the unapplied
portion of the Base Rent Abatement as of the date of such default or termination
shall be converted to a credit to be applied to the Base Rent applicable to the
Premises at the end of the Extended Term and Tenant shall immediately be
obligated to begin paying Base Rent for the Premises in full.
4.2    Additional Rent. Notwithstanding any provision to the contrary set forth
in the Lease, as hereby amended, prior to January 1, 2015, Tenant shall continue
to pay the Tenant's Share of the annual Direct Expenses for the Premises in
accordance with the terms of and conditions of the Lease. Commencing on January
1, 2015, and continuing through the Extended Term, Tenant shall continue to pay
the Tenant's Share of the annual Direct Expenses for the Premises attributable
to the Premises which arise or accrue on or after such date in accordance with
the terms and conditions of the Lease, provided that the Base Year shall be the
calendar year 2016, and, accordingly, Landlord and Tenant acknowledge that
Tenant shall therefore have no obligation to pay Tenant's Share of annual Direct
Expenses arising or accruing during the calendar years 2015 and 2016.
4.3    Cap on Controllable Expenses. Notwithstanding anything to the contrary
set forth in Article 4 of the Office Lease, in no event shall "Controllable
Expenses" (as that term is defined below) for any Expense Year following the
2016 Expense Year exceed the amount such Controllable Expenses would have been
had they increased at a rate of five percent (5%) per annum. For purposes of
this Lease, "Controllable Expenses" shall mean all costs and expenses (other
than those expressly identified as exceptions, below) incurred by Landlord in
the ownership, maintenance, and operation of the Project, including without
limitation, (i) the fee charged for the property management of the Project, (ii)
the amount of rent, if applicable, charged to Operating Expenses as rent for the
Project management office, and (iii) the costs of janitorial service contracts,
security service contracts, landscaping contracts, HVAC maintenance contracts,
elevator maintenance contracts, and life safety maintenance contracts; provided,
however, that notwithstanding anything contained in this paragraph to the
contrary, Controllable Expenses shall not include (A) the cost of union labor,
which shall include current union labor as of the date of this Third Amendment
and labor which is not union as of the date of this Third Amendment but which
unionizes after the date of this Lease, (B) market-wide labor-rate increases due
to extraordinary circumstances, including without limitation, boycotts and
strikes, (C) costs incurred due to an event of "Force Majeure," as that term is
defined in Section 29.16 of the Office Lease, and (D) costs incurred to comply
with "Applicable Laws," as that term is defined in Article 24 of the Office
Lease.
4.4    Audit Right. Landlord and Tenant hereby acknowledge and agree that,
during the Extended Term and continuing during the Option Terms, Tenant shall
continue to have audit rights as set forth in Section 4.6 of the Office Lease.
5.    Parking. Effective as of January 1, 2015, and continuing throughout the
Extended Term, and notwithstanding anything to the contrary in the Lease,
Landlord and Tenant hereby expand Tenant's parking rights such that Tenant shall
hereby be entitled to use a total of eight hundred seventy-eight (878) parking
passes pertaining to the Project parking facility, consisting of (i) seven
hundred three (703) unreserved parking passes available on a first-come,
first-serve basis, in common with other tenants of the Project, and (ii) one
hundred seventy-five (175) reserved parking passes, the corresponding locations
of which shall be as set forth on Exhibit D, subject to relocation to equivalent
spaces in connection with any reconfiguration, modification, or other
improvements to the Building or Project (and not to accommodate another tenant
of the Building) to the extent Landlord requires in its commercially reasonable
judgment. Tenant's parking passes shall be without charge for the Extended Term
and any Option Term, if applicable (excepting only any parking taxes or other
charges imposed by governmental authorities in connection with the use of such
parking). Except as set forth in this Section 5, Tenant's rental and use of all
such parking passes shall be in accordance with the provisions of Article 28 of
the Office Lease.
6.    Card Key Access. Except when and where Tenant's right of access is
specifically excluded in the Lease, as hereby amended, Landlord and Tenant
acknowledge and agree that Tenant shall have the right of access to the
Premises, the Building, and the Project parking facility twenty-four (24) hours
per day, seven (7) days per week during the Extended Term. In addition, Tenant
may, as an expense reimbursable from the Refurbishment Allowance, install its
own card key access

723517.06/WLA
214064-00020/7-15-14/pjr
4


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

system (the "Card Key Access System") in the Building, elevators and parking
structure, subject to Landlord's prior written consent, which consent shall not
be unreasonably withheld or delayed; provided, however, that Tenant shall
coordinate the installation and operation of Tenant's Card Key Access System
with Landlord to assure that Tenant's Card Key Access System is compatible with
the Building, elevators and parking structure access systems and the systems and
equipment of the Building; provided that it shall be deemed reasonable for
Landlord to withhold or condition such approval to the extent that Tenant's Card
Key Access System is not compatible with the Building, elevators and parking
structure access systems or the systems and equipment of the Building. Tenant
shall be solely responsible, at Tenant's sole cost and expense, for the
monitoring and operation of Tenant's Card Key Access System. Notwithstanding
Tenant's Card Key Access System, Tenant shall ensure Landlord retains access to
the Premises in accordance with the terms and conditions of the Lease.
Notwithstanding anything in the Lease to the contrary, Tenant shall not be
required to remove Tenant's Card Key Access System upon the expiration or
earlier termination of the Lease Term, provided that in the event that Tenant
does not remove its Card Key Access System upon the expiration or earlier
termination of the Lease Term, Tenant shall turn over to Landlord the control
system for Tenant's Card Key Access System to enable the continued use thereof.
7.Refurbishments in the Premises. Landlord and Tenant acknowledge and agree that
Tenant is currently in occupancy of the Premises, and subject to the existing
TCC's of the Lease (including without limitation, Landlord's ongoing repair and
maintenance obligations as set forth in the Lease and Landlord's obligation to
provide services and utilities as set forth in the Lease), Landlord shall not be
obligated to provide or pay for any improvement work or services related to the
improvement of the Premises, and Tenant shall continue to accept the Premises in
its presently existing, “as-is” condition, except as otherwise provided in the
Alterations Agreement attached hereto as Exhibit B. All "Refurbishment" (as
defined in the Alterations Agreement) shall be performed in accordance with the
terms of Article 8 of the Office Lease.
8.Removal of Improvements. Notwithstanding any provision to the contrary set
forth in the Lease, effective as of the date of this Third Amendment, Landlord
hereby waives any ongoing right to require removal of any currently existing
improvements, including any Extraordinary Alterations currently existing in the
Premises, and any future Alterations approved by Landlord pursuant to Section 7
of this Third Amendment and the corresponding Alterations Agreement.
Notwithstanding the foregoing, with regard to any future Alterations, Landlord
may only require removal thereof by identifying the same for removal at the time
of Landlord's consent to such Alterations, provided, however, in no event shall
Landlord require removal of any Cosmetic Alterations or any Alterations for
which the Refurbishment Allowance is utilized.
9.Letter of Credit. Effective as of the date of this Third Amendment, Landlord
shall cause the Security Deposit then held by Landlord to be returned to Tenant
in the manner directed by Tenant promptly after Landlord's receipt of the L—C
(as defined in the amended and restated Section 21.1 of the Office Lease);
provided, however, Landlord and Tenant hereby agree that Tenant shall be deemed
to satisfy its L-C obligation and the terms of Article 21 of the Lease (as
amended and restated below), by causing Bank of America, effective as of the
date of this Third Amendment, to (i) amend the existing letter of credit, or
(ii) replace the existing letter of credit with a new L-C on substantially the
same underlying form, in either event with the resulting amended or replacement
L-C having the reduced "L-C Amount" (as identified below) of $2,000,000 and
providing for annual extensions through the "L-C Expiration Date" (as identified
below) (as applicable, the "BofA L-C"). Except to the extent of such BofA L-C,
effective as of the date of this Third Amendment, Article 21 of the Office Lease
is hereby amended and restated in its entirety as follows:
ARTICLE 21
LETTER OF CREDIT
21.1 Delivery of Letter of Credit. Tenant shall deliver to Landlord,
concurrently with Tenant's execution of the Third Amendment, an unconditional,
clean, irrevocable letter of credit (the "L-C") in the amount set forth in
Section 21.3 below (the "L-C Amount"), which L-C shall

723517.06/WLA
214064-00020/7-15-14/pjr
5


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

be issued by a money-center, solvent and nationally recognized bank (a bank
which accepts deposits, maintains accounts, has a local San Diego office which
will negotiate a letter of credit, and whose deposits are insured by the FDIC)
reasonably acceptable to Landlord (such approved, issuing bank being referred to
herein as the "Bank"), which Bank must have a short-term Fitch Rating which is
not less than "F1", and a long-term Fitch Rating which is not less than "A"(or
in the event such Fitch Ratings are no longer available, a comparable rating
from Standard and Poor’s Professional Rating Service or Moody’s Professional
Rating Service) (collectively, the “Bank’s Credit Rating Threshold”), and which
L-C shall be in the form of Exhibit C, attached to the Third Amendment as
Exhibit C; provided, however, that as of this Third Amendment, Landlord hereby
acknowledges that JPMorgan, Bank of America, US Bank, Union Bank, PNC, RBC,
Comerica and KeyBank are all qualifying Banks reasonably acceptable to Landlord.
Tenant shall pay all expenses, points and/or fees incurred by Tenant in
obtaining the L-C. The L-C shall (i) be "callable" at sight, irrevocable and
unconditional, (ii) be maintained in effect, whether through renewal or
extension, for the period commencing on the date of this Lease and continuing
until the date (the "L-C Expiration Date") that is no less than one hundred
twenty (120) days after the expiration of the Lease Term as the same may be
extended, and Tenant shall deliver a new L-C or certificate of renewal or
extension to Landlord at least thirty (30) days prior to the expiration of the
L-C then held by Landlord, without any action whatsoever on the part of
Landlord, (iii) be fully assignable by Landlord, its successors and assigns,
with a processing fee of no more than $1000 per assignment (unless and to the
extent such a capped processing fee is no longer available on a commercially
reasonable basis from Banks satisfying the Bank's Credit Rating Threshold for
letters of credit in the amount of the L-C, in which case such processing fee
cap shall be increased to the amount then available on a commercially reasonable
basis), (iv) permit partial draws and multiple presentations and drawings, and
(v) be otherwise subject to the International Standby Practices-ISP 98,
International Chamber of Commerce Publication #590. Landlord, or its then
managing agent, shall have the right to draw down an amount up to the face
amount of the L‑C if any of the following shall have occurred or be applicable:
(A) Tenant is in default beyond any applicable notice or cure periods in the
payment of such amount is due to Landlord under the terms and conditions of this
Lease, or (B) Tenant has filed a voluntary petition under the U. S. Bankruptcy
Code or any state bankruptcy code (collectively, "Bankruptcy Code"), or (C) an
involuntary petition has been filed against Tenant under the Bankruptcy Code, or
(D) the Lease has been rejected, or is deemed rejected, under Section 365 of the
U.S. Bankruptcy Code, following the filing of a voluntary petition by Tenant
under the Bankruptcy Code, or the filing of an involuntary petition against
Tenant under the Bankruptcy Code, or (E) the Bank has notified Landlord that the
L‑C will not be renewed or extended through the L‑C Expiration Date and Tenant
fails to timely replace the same in accordance with the terms of this
Section 21.1, or (F) Tenant is placed into receivership or conservatorship, or
becomes subject to similar proceedings under Federal or State law, or (G) Tenant
executes an assignment for the benefit of creditors, or (H) if any of the Bank's
Fitch Ratings (or other comparable ratings to the extent the Fitch Ratings are
no longer available) have been reduced below the Bank's Credit Rating Threshold,
and Tenant has failed to provide Landlord with a replacement letter of credit,
conforming in all respects to the requirements of this Article 21 (including,
but not limited to, the requirements placed on the issuing Bank more
particularly set forth in this Section 21.1 above), in the amount of the
applicable L‑C Amount, within ten (10) business days following Landlord’s
written demand therefor (with no other notice or cure or grace period being
applicable thereto, notwithstanding anything in this Lease to the contrary)
(each of the foregoing being an "L‑C Draw Event"). The L‑C shall be honored by
the Bank regardless of whether Tenant disputes Landlord's right to draw upon the
L‑C. In addition, in the event the Bank is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation or any successor or
similar entity, then, effective as of the date such receivership or
conservatorship occurs, said L‑C shall be deemed to fail to meet the
requirements of this Article 21, and, within ten (10) business days following
Landlord's notice to Tenant of such receivership or conservatorship (the "L‑C
FDIC Replacement Notice"), Tenant shall replace such L‑C with a substitute
letter of credit from a different issuer (which issuer shall

723517.06/WLA
214064-00020/7-15-14/pjr
6


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

be acceptable to Landlord in its reasonable discretion) and that complies in all
respects with the requirements of this Article 21. If Tenant fails to replace
such L‑C with such conforming, substitute letter of credit pursuant to the terms
and conditions of this Section 21.1, then, notwithstanding anything in this
Lease to the contrary, Landlord shall have the right to declare Tenant in
default of this Lease for which there shall be no notice or grace or cure
periods being applicable thereto (other than the aforesaid ten (10) business day
period). Tenant shall be responsible for the payment of any and all costs
incurred with the review of any replacement L‑C (including without limitation
Landlord’s reasonable attorneys’ fees), which replacement is required pursuant
to this Section or is otherwise requested by Tenant. In the event of an
assignment by Tenant of its interest in the Lease (and irrespective of whether
Landlord's consent is required for such assignment), the acceptance of any
replacement or substitute letter of credit by Landlord from the assignee shall
be subject to Landlord's prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed, and the reasonable attorney's
fees incurred by Landlord in connection with such determination shall be payable
by Tenant to Landlord within ten (10) business days of billing; provided that it
shall be deemed reasonable for Landlord to withhold, condition or delay its
approval of such replacement or substitute letter of credit if the same does not
conform with the terms and conditions of this Article 21.
21.2    Application of L‑C. Tenant hereby acknowledges and agrees that Landlord
is entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L‑C upon the occurrence of any L‑C Draw Event. In the event of any
L‑C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant (except in connection with an L-C Draw Event under
Section 21.1(H) above), draw upon the L‑C, in part or in whole, to cure any such
L-C Draw Event and/or to compensate Landlord for any and all damages of any kind
or nature sustained or which Landlord reasonably estimates that it will sustain
resulting from any L-C Draw Event and/or to compensate Landlord for any and all
damages arising out of, or incurred in connection with, the termination of this
Lease as a result of Tenant's breach or default, including, without limitation,
those specifically identified in Section 1951.2 of the California Civil Code.
The use, application or retention of the L‑C, or any portion thereof, by
Landlord shall not prevent Landlord from exercising any other right or remedy
provided by this Lease or by any applicable law, it being intended that Landlord
shall not first be required to proceed against the L‑C, and such L‑C shall not
operate as a limitation on any recovery to which Landlord may otherwise be
entitled. Tenant agrees not to interfere in any way with payment to Landlord of
the proceeds of the L‑C, either prior to or following a "draw" by Landlord of
any portion of the L‑C, regardless of whether any dispute exists between Tenant
and Landlord as to Landlord's right to draw upon the L‑C; provided, however,
nothing contained herein shall be deemed to prohibit Tenant from challenging the
validity or amount of this draw after the draw date occurs pursuant to
Section 21.7. No condition or term of this Lease shall be deemed to render the
L‑C conditional to justify the issuer of the L‑C in failing to honor a drawing
upon such L‑C in a timely manner. Tenant agrees and acknowledges that (i) the
L‑C constitutes a separate and independent contract between Landlord and the
Bank, (ii) Tenant is not a third party beneficiary of such contract,
(iii) Tenant has no property interest whatsoever in the L‑C or the proceeds
thereof, and (iv) in the event Tenant becomes a debtor under any chapter of the
Bankruptcy Code, Tenant is placed into receivership or conservatorship, and/or
there is an event of a receivership, conservatorship or a bankruptcy filing by,
or on behalf of, Tenant, neither Tenant, any trustee, nor Tenant's bankruptcy
estate shall have any right to restrict or limit Landlord's claim and/or rights
to the L‑C and/or the proceeds thereof by application of Section 502(b)(6) of
the U. S. Bankruptcy Code or otherwise.
21.3    L-C Amount; Maintenance of L-C by Tenant; Liquidated Damages.
21.3.1    Calculation of L-C Amount. The L-C Amount shall, at any and all times
during the Lease Term, be equal to Two Million and 00/100 Dollars
($2,000,000.00).
21.3.2    In General. If, as a result of any drawing by Landlord of all or any
portion of the L-C, the amount of the L-C shall be less than the L-C Amount,
Tenant shall, within five (5) business days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency, and any
such additional letter(s) of credit shall comply with all of the provisions of
this Article 21, and if Tenant fails to comply with the foregoing, the same
shall be subject to the terms of Section 21.3.3 below. Tenant further covenants
and warrants that it will neither assign nor encumber the L-C or any part
thereof and that neither Landlord nor its successors

723517.06/WLA
214064-00020/7-15-14/pjr
7


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

or assigns will be bound by any such assignment, encumbrance, attempted
assignment or attempted encumbrance. Without limiting the generality of the
foregoing, if the L-C expires earlier than the L‑C Expiration Date, Landlord
will accept a renewal thereof (such renewal letter of credit to be in effect and
delivered to Landlord, as applicable, not later than thirty (30) days prior to
the expiration of the L-C), which shall be irrevocable and automatically
renewable as above provided through the L‑C Expiration Date upon the same terms
as the expiring L‑C or such other terms as may be acceptable to Landlord in its
sole discretion. If Tenant exercises its option to extend the Lease Term
pursuant to Section 3.2 of this Third Amendment then, not later than one hundred
twenty (120) days prior to the commencement of the Option Term, Tenant shall
deliver to Landlord a new L C or certificate of renewal or extension evidencing
the L-C Expiration Date as one hundred twenty (120) days after the expiration of
the Option Term. However, if the L‑C is not timely renewed, or if Tenant fails
to maintain the L‑C in the amount and in accordance with the terms set forth in
this Article 21, Landlord shall have the right to either (x) present the L‑C to
the Bank in accordance with the terms of this Article 21, and the proceeds of
the L-C may be applied by Landlord against any Rent payable by Tenant under this
Lease that is not paid when due and/or to pay for all losses and damages that
Landlord has suffered or that Landlord reasonably estimates that it will suffer
as a result of any breach or default by Tenant under this Lease, or (y) pursue
its remedy under Section 21.3.3 below. In the event Landlord elects to exercise
its rights under the foregoing item (x), (I) any unused proceeds shall
constitute the property of Landlord (and not Tenant’s property or, in the event
of a receivership, conservatorship, or a bankruptcy filing by, or on behalf of,
Tenant, property of such receivership, conservatorship or Tenant’s bankruptcy
estate) and need not be segregated from Landlord’s other assets, and
(II) Landlord agrees to pay to Tenant within thirty (30) days after the L‑C
Expiration Date the amount of any proceeds of the L-C received by Landlord and
not applied against any Rent payable by Tenant under this Lease that was not
paid when due or used to pay for any losses and/or damages suffered by Landlord
(or reasonably estimated by Landlord that it will suffer) as a result of any
breach or default by Tenant under this Lease; provided, however, that if prior
to the L‑C Expiration Date a voluntary petition is filed by Tenant, or an
involuntary petition is filed against Tenant by any of Tenant’s creditors, under
the Bankruptcy Code, then Landlord shall not be obligated to make such payment
in the amount of the unused L-C proceeds until either all preference issues
relating to payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed.
21.3.3    FAILURE TO MAINTAIN; REPLACE AND/OR REINSTATE L‑C; LIQUIDATED DAMAGES.
IN THE EVENT THAT TENANT FAILS, WITHIN (I) THAT PERIOD SET FORTH IN
SECTION 21.3.2 ABOVE, OR (II) THAT PERIOD SET FORTH IN THE L-C FDIC REPLACEMENT
NOTICE, TO PROVIDE LANDLORD WITH ADDITIONAL L-C(S) IN AN AMOUNT EQUAL TO THE
DEFICIENCY OR A REPLACEMENT L-C (AS APPLICABLE), THEN TENANT'S MONTHLY
INSTALLMENT OF BASE RENT SHALL BE INCREASED TO ONE HUNDRED TEN PERCENT (110%) OF
ITS OTHERWISE EXISTING LEVEL DURING THE PERIOD COMMENCING ON THE DATE WHICH IS
THE LAST DAY OF THE PERIOD IDENTIFIED IN SECTION 21.3.2 OR THE L-C FDIC
REPLACEMENT NOTICE (AS APPLICABLE), AND ENDING ON THE EARLIER TO OCCUR OF
(X) THE DATE TENANT PROVIDES LANDLORD WITH ADDITIONAL L-C(S) IN AN AMOUNT EQUAL
TO THE DEFICIENCY AS CONTEMPLATED BY THE TERMS OF SECTION 21.3.2 ABOVE, OR THE
L-C FDIC REPLACEMENT NOTICE (AS APPLICABLE), OR (Y) THE DATE WHICH IS NINETY
(90) DAYS AFTER THE LAST DAY OF THE PERIOD IDENTIFIED IN SECTION 21.3.2 OR THE
L-C FDIC REPLACEMENT NOTICE (AS APPLICABLE). IN THE EVENT THAT TENANT FAILS,
DURING SUCH NINETY (90) DAY PERIOD FOLLOWING THE LAST DAY OF THE PERIOD
IDENTIFIED IN SECTION 21.3.2 OR THE L-C FDIC REPLACEMENT NOTICE (AS APPLICABLE),
TO PROVIDE LANDLORD WITH ADDITIONAL L-C(S) IN AN AMOUNT EQUAL TO THE DEFICIENCY
OR A REPLACEMENT L-C (AS APPLICABLE), THEN TENANT'S MONTHLY INSTALLMENT OF BASE
RENT SHALL BE INCREASED TO ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF ITS
OTHERWISE EXISTING LEVEL DURING THE PERIOD COMMENCING ON THE DATE WHICH IS
NINETY (90) DAYS AFTER THE LAST DAY OF THE PERIOD IDENTIFIED IN SECTION 21.3.2
OR THE L-C FDIC REPLACEMENT NOTICE (AS APPLICABLE) AND ENDING ON THE DATE SUCH
ADDITIONAL L-C(S) ARE ISSUED IN AN AMOUNT EQUAL TO THE DEFICIENCY OR SUCH A
REPLACEMENT L‑C IS ISSUED (AS APPLICABLE) PURSUANT TO THE TERMS OF
SECTION 21.3.2 OR THE L-C FDIC REPLACEMENT NOTICE (AS APPLICABLE). THE PARTIES
AGREE THAT IT WOULD BE IMPRACTICABLE

723517.06/WLA
214064-00020/7-15-14/pjr
8


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

AND EXTREMELY DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES SUFFERED BY LANDLORD AS
A RESULT OF TENANT'S FAILURE TO TIMELY PROVIDE LANDLORD WITH ADDITIONAL L-C(S)
IN AN AMOUNT EQUAL TO THE DEFICIENCY AS REQUIRED IN SECTION 21.3.2, OR A
REPLACEMENT L-C AS CONTEMPLATED BY THE L-C FDIC REPLACEMENT NOTICE (AS
APPLICABLE), AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS
LEASE, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS SECTION 21.3.2 REPRESENT A
REASONABLE ESTIMATE OF THE DAMAGES WHICH LANDLORD WILL INCUR AS A RESULT OF SUCH
FAILURE, PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT WAIVE OR AFFECT
LANDLORD'S RIGHTS AND TENANT'S INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS OF
THIS LEASE (EXCEPT THAT THE PARTIES SPECIFICALLY AGREE THAT THE FOREGOING
PROVISION WAS AGREED TO IN LIEU OF MAKING TENANT'S FAILURE TO PROVIDE LANDLORD
WITH ADDITIONAL L-C(S) IN AN AMOUNT EQUAL TO THE DEFICIENCY OR A REPLACEMENT L-C
(AS APPLICABLE) A DEFAULT UNDER THIS LEASE). THE PARTIES ACKNOWLEDGE THAT THE
PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY
WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTION 3275 OR 3369, BUT IS
INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO LANDLORD PURSUANT TO CALIFORNIA
CIVIL CODE SECTION 1671. THE PARTIES HAVE SET FORTH THEIR INITIALS BELOW TO
INDICATE THEIR AGREEMENT WITH THE LIQUIDATED DAMAGES PROVISION CONTAINED IN THIS
SECTION 21.3.3.
/s/ BG /s/ JH              /s/ BS /s/ DJ     
LANDLORD'S INITIALS            TENANT'S INITIALS
21.4    Transfer and Encumbrance. The L-C shall also provide that Landlord may,
at any time and without notice to Tenant and without first obtaining Tenant's
consent thereto, transfer (one or more times) all or any portion of its interest
in and to the L-C to another party, person or entity, regardless of whether or
not such transfer is from or as a part of the assignment by Landlord of its
rights and interests in and to this Lease. In the event of a transfer of
Landlord's interest in under this Lease, Landlord shall transfer the L-C, in
whole or in part, to the transferee and thereupon Landlord shall, without any
further agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said L-C to a new landlord. In connection
with any such transfer of the L-C by Landlord, Tenant shall, at Tenant's sole
cost and expense, execute and submit to the Bank such applications, documents
and instruments as may be necessary to effectuate such transfer, provided,
Landlord shall be responsible for paying the Bank's transfer and processing fees
in connection therewith.
21.5    L-C Not a Security Deposit. Landlord and Tenant (1) acknowledge and
agree that in no event or circumstance shall the L‑C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the “Security Deposit Laws”), (2) acknowledge and agree
that the L‑C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and
(3) waive any and all rights, duties and obligations that any such party may
now, or in the future will, have relating to or arising from the Security
Deposit Laws. Tenant hereby irrevocably waives and relinquishes the provisions
of Section 1950.7 of the California Civil Code and any successor statute, and
all other provisions of law, now or hereafter in effect, which (x) establish the
time frame by which a landlord must refund a security deposit under a lease,
and/or (y) provide that a landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by a tenant or to clean the premises, it being agreed that
Landlord may, in addition, claim those sums specified in this Article 21 and/or
those sums reasonably necessary to (a) compensate Landlord for any loss or
damage caused by Tenant's breach of this Lease, including any damages Landlord
suffers following termination of this Lease, and/or (b) compensate Landlord for
any and all damages arising out of, or incurred in connection with, the
termination of this Lease, including, without limitation, those specifically
identified in Section 1951.2 of the California Civil Code.

723517.06/WLA
214064-00020/7-15-14/pjr
9


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

21.6    Non-Interference By Tenant. Tenant agrees not to interfere in any way
with any payment to Landlord of the proceeds of the L-C, either prior to or
following a "draw" by Landlord of all or any portion of the L-C, regardless of
whether any dispute exists between Tenant and Landlord as to Landlord's right to
draw down all or any portion of the L-C. No condition or term of this Lease
shall be deemed to render the L‑C conditional and thereby afford the Bank a
justification for failing to honor a drawing upon such L-C in a timely manner.
Tenant shall not request or instruct the Bank of any L‑C to refrain from paying
sight draft(s) drawn under such L‑C.
21.7    Waiver of Certain Relief. Tenant unconditionally and irrevocably waives
(and as an independent covenant hereunder, covenants not to assert) any right to
claim or obtain any of the following relief in connection with the L‑C:
21.7.1    A temporary restraining order, temporary injunction, permanent
injunction, or other order that would prevent, restrain or restrict the
presentment of sight drafts drawn under any L‑C or the Bank's honoring or
payment of sight draft(s); or
21.7.2    Any attachment, garnishment, or levy in any manner upon either the
proceeds of any L‑C or the obligations of the Bank (either before or after the
presentment to the Bank of sight drafts drawn under such L‑C) based on any
theory whatever.
21.8    Remedy for Improper Drafts. Tenant's sole remedy in connection with the
improper presentment or payment of sight drafts drawn under any L‑C shall be the
right to obtain from Landlord a refund of the amount of any sight draft(s) that
were improperly presented or the proceeds of which were misapplied, together
with interest at the Interest Rate (as defined in the Office Lease) and
reasonable actual out-of-pocket attorneys' fees, provided that at the time of
such refund, Tenant increases the amount of such L‑C to the amount (if any) then
required under the applicable provisions of this Lease. Tenant acknowledges that
the presentment of sight drafts drawn under any L‑C, or the Bank's payment of
sight drafts drawn under such L‑C, could not under any circumstances cause
Tenant injury that could not be remedied by an award of money damages, and that
the recovery of money damages would be an adequate remedy therefor. In the event
Tenant shall be entitled to a refund as aforesaid and Landlord shall fail to
make such payment within ten (10) business days after demand, Tenant shall have
the right to deduct the amount thereof together with interest thereon at the
Interest Rate from the next installment(s) of Base Rent and Additional Rent.
7.    Landlord Responsibility. Effective as of the date of this Third Amendment,
Section 7.1 of the Office Lease is hereby amended and restated in its entirety
as follows:
Landlord shall (as an Operating Expense, except as provided in Section 7.2 below
or subject to exclusion from Operating Expenses in accordance with Section 4.2.4
above) repair and maintain the structural portions of the Building including the
foundation, floor/ceiling slabs, roof, curtain walls, exterior glass and
moldings, columns, beams, shafts (including elevator shafts), stairs,
stairwells, elevator cabs and all Common Areas and shall also maintain and
repair the basic mechanical, electrical, life-safety, plumbing and sprinkler
systems and HVAC systems (except for any distribution of such systems
exclusively to the Premises and for Tenant's twenty four (24) hour systems).
NOTWITHSTANDING ANY PROVISION SET FORTH IN THIS ARTICLE 7 TO THE CONTRARY, IF
TENANT PROVIDES WRITTEN NOTICE TO LANDLORD OF AN EVENT OR CIRCUMSTANCE WHICH
REQUIRES THE ACTION OF LANDLORD WITH RESPECT TO SUCH REPAIR AND/OR MAINTENANCE,
AND IN TENANT’S REASONABLE DISCRETION LANDLORD FAILS TO PROVIDE SUCH ACTION
WITHIN A REASONABLE PERIOD OF TIME, GIVEN THE CIRCUMSTANCES, AFTER TENANT’S
DELIVERY (IN ACCORDANCE WITH THE REQUIREMENTS OF THE NOTICES PROVISION) OF SUCH
NOTICE, BUT IN NO EVENT EARLIER THAN (I) THIRTY (30) DAYS AFTER TENANT’S
DELIVERY OF SUCH NOTICE WITH REGARD TO THE PREMISES ONLY, OR (II) SIXTY (60)
DAYS AFTER TENANT’S DELIVERY OF SUCH NOTICE WITH REGARD TO ANY OTHER PORTION OF
THE PROJECT, THEN UPON TENANT’S DELIVERY OF AN ADDITIONAL TEN (10) BUSINESS DAYS
NOTICE TO LANDLORD SPECIFYING LANDLORD'S CONTINUED FAILURE, AND IF SUCH ACTION
WAS REQUIRED, DIRECTLY OR INDIRECTLY, UNDER THE TERMS OF THIS LEASE TO BE TAKEN
BY LANDLORD AND WAS NOT COMPLETED BY LANDLORD TO TENANT’S REASONABLE
SATISFACTION WITHIN SUCH TEN (10) BUSINESS DAY PERIOD, THEN TENANT SHALL

723517.06/WLA
214064-00020/7-15-14/pjr
10


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

THEREAFTER RECEIVE ONE (1) DAY OF RENTAL ABATEMENT FOR EACH DAY OCCURRING UNTIL
THE CORRESPONDING ACTION(S) ARE COMPLETED TO TENANT’S REASONABLE SATISFACTION;
PROVIDED, HOWEVER, IF SUCH FAILURE CONTINUES (X) FOR MORE THAN THIRTY (30) DAYS
AFTER THE EXPIRATION OF SUCH TEN (10) BUSINESS DAY PERIOD WITH REGARD TO THE
PREMISES ONLY, OR (Y) FOR MORE THAN SIXTY (60) DAYS AFTER THE EXPIRATION OF SUCH
TEN (10) BUSINESS DAY PERIOD WITH REGARD TO ANY OTHER PORTION OF THE PROJECT
(I.E., SUCH THAT TENANT SHALL HAVE ALREADY RECEIVED THIRTY (30) OR SIXTY (60)
DAYS OF RENTAL ABATEMENT, AS THE CASE MAY BE, PURSUANT TO THE FOREGOING), THEN
FOLLOWING SUCH THIRTIETH (30TH) OR SIXTIETH (60TH) DAY, AS APPLICABLE, TENANT
SHALL RECEIVE TWO (2) DAYS OF RENTAL ABATEMENT FOR EACH DAY THEREAFTER OCCURRING
UNTIL THE CORRESPONDING ACTIONS(S) ARE COMPLETED TO TENANT’S REASONABLE
SATISFACTION. THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE AND EXTREMELY
DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES SUFFERED BY TENANT AS A RESULT OF
LANDLORD'S FAILURE TO TIMELY PROVIDE THE ACTION REQUIRED OF LANDLORD IN THIS
SECTION 7.1, AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS
LEASE, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS SECTION 7.1 REPRESENT A
REASONABLE ESTIMATE OF THE DAMAGES WHICH TENANT WILL INCUR AS A RESULT OF SUCH
FAILURE, PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT WAIVE OR AFFECT
TENANT'S RIGHTS AND LANDLORD'S INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS OF
THIS LEASE. THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES
IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA
CIVIL CODE SECTION 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED
DAMAGES TO TENANT PURSUANT TO CALIFORNIA CIVIL CODE SECTION 1671. THE PARTIES
HAVE SET FORTH THEIR INITIALS BELOW TO INDICATE THEIR AGREEMENT WITH THE
LIQUIDATED DAMAGES PROVISION CONTAINED IN THIS SECTION 7.1.
/s/ BG /s/ JH              /s/ BS /s/ DJ             
LANDLORD'S INITIALS            TENANT'S INITIALS

723517.06/WLA
214064-00020/7-15-14/pjr
11


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

8.    Signage.
8.1    Lobby Signage. Landlord and Tenant hereby agree to allow Tenant, subject
to reimbursement from the Reimbursement Allowance pursuant to the terms of the
Alterations Agreement, to increase its lobby signage as much as reasonably
practicable, taking into consideration the reasonable requirements of the sixth
(6th) floor tenants.
8.2    Monument Signage. Tenant shall have the right to increase its monument
signage on the existing monument to the maximum level available under Applicable
Laws, provided that any modifications to such signage shall be at Tenant's sole
cost and expense (subject to reimbursement from the Reimbursement Allowance
pursuant to the terms of the Alterations Agreement) and shall otherwise remain
subject to Landlord's approval and the applicable terms and conditions of the
Lease.
8.3    Building Top Signage. Notwithstanding Section 23.4.1 of the Lease or any
other provision to the contrary contained in the Lease, as hereby amended,
Tenant shall have the right to increase Tenant's building top signage on the
Building to the maximum amount permitted under Applicable Laws (subject to
reimbursement from the Reimbursement Allowance pursuant to the terms of the
Alterations Agreement).
9.    Right of First Refusal. Effective as of the date of this Third Amendment,
Section 1.3 and 1.4 of the Office Lease are hereby deleted and of no further
force or effect. Effective as of January 1, 2016, Landlord hereby grants to the
Tenant originally named herein (the "Original Tenant") and its "Affiliates" (as
that term is defined in Section 14.8 of the Office Lease), an ongoing right of
first refusal during the initial Lease Term and any Option Term, with respect to
all or any portion of the sixth (6th) floor of the Building (the "First Refusal
Space").
9.1    Procedure for Lease.
(a)    Procedure for Offer. Landlord shall notify Tenant (the "First Refusal
Notice") from time-to-time when and if Landlord receives a "bona-fide
third-party offer" for the First Refusal Space. Pursuant to such First Refusal
Notice, Landlord shall offer to lease to Tenant the applicable First Refusal
Space. The First Refusal Notice shall describe the First Refusal Space, and the
lease term, rent and other fundamental economic terms and conditions upon which
Landlord proposes to lease such First Refusal Space pursuant to the bona-fide
third-party offer. For purposes of this Section 12, a "bona-fide third-party
offer" shall mean a counter-offer received by Landlord to lease First Refusal
Space from an unaffiliated and qualified third party which Landlord would
otherwise be willing to accept (but for Tenant's superior rights hereunder). For
purposes of example only, the following would each constitute a bona-fide
third-party offer:
(a)    Landlord receives a request for proposal from an unaffiliated and
qualified third party. Landlord responds to the request for proposal with a
lease proposal and subsequently receives a written bona-fide counter proposal
from the unaffiliated and qualified third party.
(b)    Landlord receives a written offer to lease from an unaffiliated and
qualified third party. Landlord responds to the offer with a written counter
offer and subsequently receives a bona-fide counter to Landlord's counter offer
from the unaffiliated and qualified third party.
(b)     Procedure for Acceptance. If Tenant wishes to exercise Tenant's right of
first refusal with respect to the First Refusal Space described in the First
Refusal Notice, then within seven (7) business days of delivery of the First
Refusal Notice to Tenant (the "Election Period"), Tenant shall deliver to
Landlord written notice (an "Election Notice") of Tenant's exercise of its right
of first refusal with respect to all of the First Refusal Space described in the
First Refusal Notice at the rent, for the term and upon the other fundamental
economic terms and conditions contained in such First Refusal Notice, including,
but not limited to rental concessions and improvement allowances. If Tenant does
not so notify Landlord within such Election Period of Tenant's exercise of its
first refusal right, or Tenant affirmatively elects not to exercise such first
refusal right (either of the foregoing being referred to herein as a "First
Refusal Rejection"), then Landlord shall be free to negotiate and enter into a
lease for the First Refusal Space to anyone whom it desires on any terms it
desires. Notwithstanding the foregoing, Tenant's ongoing right of first refusal
shall commence only following the expiration or earlier termination of any
existing lease of the First Refusal Space (or portion thereof), including any
renewal, extension or expansion rights set forth in such leases, regardless of
whether such renewal, extension or expansion rights are

723517.06/WLA
214064-00020/7-15-14/pjr
12


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

executed strictly in accordance with their terms, or pursuant to a lease
amendment or a new lease, and such right of first refusal shall further be
subordinate to (A) all rights of Relational Investors LLC and Zogenix, Inc., who
currently occupy the First Refusal Space and (B) all rights of extension
(regardless of whether such renewal, extension or expansion rights are executed
strictly in accordance with their terms, or pursuant to a lease amendment or a
new lease), first offer, first refusal, expansion or other similar rights with
respect to such First Offer Space contained in an "Intervening Lease," as that
term is defined below (each, a ROFR Superior Right Holder"). For purposes
hereof, an "Intervening Lease" shall mean any lease to Relational Investors LLC,
Zogenix, Inc., or any third party tenant lease entered into in advance of
December 31, 2015 or thereafter leasing First Refusal Space identified in a
particular First Refusal Notice following Tenant's election (or deemed election)
not to exercise its right to lease such space pursuant to the terms of
Section 12 of this Third Amendment.
9.2    Amendment to Lease. If Tenant timely exercises Tenant's right of first
refusal to lease First Refusal Space as set forth herein, Landlord and Tenant
shall within thirty (30) days thereafter execute an amendment to the Lease (the
"First Refusal Space Amendment") for such First Refusal Space upon the terms set
forth in the First Refusal Notice, including, but not limited to rent (the
"First Refusal Space Rent"), but otherwise upon the TCCs set forth in the Lease
and this Section 12. Notwithstanding the foregoing, Landlord may, at its sole
option, require that a separate lease be executed by Landlord and Tenant in
connection with Tenant's lease of the First Refusal Space, in which event such
lease (the "First Refusal Space Lease") shall be on the same TCCs as the Lease,
except as provided in this Section 12 and specifically in this Third Amendment
to the contrary. The First Refusal Space Lease, if applicable, shall be executed
by Landlord and Tenant within thirty (30) days following Tenant's exercise of
its right to lease the First Refusal Space. Notwithstanding the foregoing
documentation obligations, Landlord and Tenant hereby acknowledge and agree that
Tenant's timely delivery of the Election Notice shall, in and of itself,
conclusively establish Tenant's obligation to lease the subject First Refusal
Space on the express TCCs set forth in the corresponding First Refusal Notice.
9.3    No Defaults; Required Financial Condition of Tenant. The rights contained
in this Section 12 shall be personal to the Original Tenant and its Permitted
Transferees and may only be exercised by the Original Tenant or a Permitted
Transferee (and not any other assignee, sublessee or other transferee of the
Original Tenant's interest in the Lease, as amended) if the Original Tenant
and/or a Permitted Transferee occupies not less than four (4) floors of the
Premises. The right to lease the First Refusal Space as provided in this
Section 12 may not be exercised if, as of the date Tenant attempts to exercise
its right of first refusal with respect to the First Refusal Space described in
the First Refusal Notice, or as of the scheduled date of delivery of such First
Refusal Space to Tenant, (A) Tenant is in economic or material non-economic
default pursuant to the terms of the Lease, as amended (beyond the applicable
notice and cure periods), and (B) Tenant has previously been in economic or
material non-economic default under the Lease, as amended (beyond the applicable
notice and cure periods) more than once during the previous twenty-four (24)
month period.
9.4    First Refusal Space Commencement Date; Construction in First Refusal
Space. The commencement date for the First Refusal Space shall be the applicable
date specified in the applicable First Refusal Notice (the "First Refusal Space
Commencement Date") and the term of Tenant's lease of such First Refusal Space
shall expire on the applicable date set forth in the First Refusal Notice (the
"First Refusal Space Expiration Date"). The term of Tenant's occupancy of the
First Refusal Space shall be referred to herein as a "First Refusal Space Lease
Term." Except as otherwise expressly identified in the First Refusal Notice,
Tenant shall take the First Refusal Space in its "as is" condition, and the
construction of improvements in the First Refusal Space shall comply with the
terms of Article 8 of the Office Lease.
9.5    Termination of First Refusal Right. Tenant's right of first refusal set
forth in this Section 12 shall automatically terminate and be of no further
force or effect as of the last day of the Lease Term, as the same may be
extended, including, without limitation, pursuant to any Option Term, as
applicable.
10.    Emergency Generators. Effective as of the date of this Third Amendment,
Section 29.35 of the Office Lease is hereby amended and restated as follows:
Subject to the terms hereof and applicable laws, Tenant shall have the right to
install one (1) back-up electrical generator and one  (1) auxiliary above-ground
fuel tank for such generator

723517.06/WLA
214064-00020/7-15-14/pjr
13


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

(with a fuel tank not to exceed 25,000 gallons) (collectively, the "New
Generator") in the area adjacent to the Building as generally shown on Exhibit A
of the Third Amendment, and in the particular location reasonably designated by
Landlord (the "New Generator Area"). All connections (cables, cable trays, etc.)
from such New Generator to the Premises shall be located in areas reasonably
approved by Landlord, but shall in any event be located and installed in a
manner similar to that of the existing generator previously installed by Tenant
(the "Existing Generator"), which Existing Generator Tenant shall continue to
have the right to operate pursuant to the terms of the Lease. The New Generator
and Existing Generator are, collectively, the Generators. In no event shall
Tenant permit the New Generator to interfere with normal and customary use or
operation of the Building and Project by Landlord or other tenants and/or
occupants (including, without limitation, by means of noise or odor). Tenant
shall be responsible for any and all costs, if any, incurred by Landlord as a
result of or in connection with Tenant's installation, operation, use and/or
removal of the New Generator and/or the Existing Generator. Landlord, at
Landlord's sole cost and expense, shall install screening, landscaping or other
improvements as reasonably desired by Landlord (but without implied obligation)
to satisfy its aesthetic requirements in connection with the New Generator
and/or the Existing Generator. Subject to Landlord's prior approval of all plans
and specifications, which approval shall not be unreasonably withheld,
conditioned or delayed, and at Tenant's sole cost and expense, Landlord shall
permit Tenant to install and maintain the New Generator in the New Generator
Area, and connections between the New Generator and Landlord's electrical
systems in the Building, all in compliance with all applicable laws, provided
that Landlord shall, at Landlord's sole cost and expense, construct the pad site
and electrical wiring conduits for the New Generator pursuant to Tenant's
reasonable specifications therefore in the New Generator Area. Without
limitation of the foregoing, all conditions relating to the installation,
connection, use, repair and removal of the New Generator (including, without
limitation, the manner and means of Tenant's connection of the New Generator to
the core of the Building and/or through the Building risers to the Premises)
shall be subject to the prior approval of Landlord, which approval shall not be
unreasonably withheld. Tenant shall be responsible for all maintenance and
repairs and compliance with law obligations related to both the Generators and
acknowledges that Landlord shall have no responsibility in connection therewith
and that Landlord shall not be liable for any damage that may occur with respect
to either Generators. The Generators shall be used by Tenant only during
(i) testing and regular maintenance, and (ii) the period of any electrical power
outage in the Building. Tenant shall be entitled to operate the Generators and
such connections to the Building for testing and regular maintenance only upon
notice to Landlord and at times reasonably approved by Landlord. Tenant shall
submit the specifications for design, operation, installation and maintenance of
the connections to the New Generator and facilities related thereto to Landlord
for Landlord's consent, which consent will not be unreasonably withheld or
delayed and may be conditioned on Tenant complying with such reasonable
requirements imposed by Landlord, based on the advice of Landlord's engineers,
so that the Building's systems or other components of the Building are not
adversely affected by the installation and operation of the New Generator and/or
based upon other reasonable factors as determined by Landlord. The cost of
design (including engineering costs) and installation of the Generator and the
costs of the Generator itself shall be Tenant's sole responsibility (subject to
application of the Refurbishment Allowance as set forth in Exhibit B attached
hereto). All repairs and maintenance and compliance with laws with respect to
the Generators shall be the sole responsibility of Tenant (at Tenant's sole cost
and expense), and Landlord makes no representation or warranty of any kind with
respect to such Generators. At Landlord's option, Landlord may require that
Tenant remove the Generators and all related facilities and equipment upon the
expiration or earlier termination of the Lease, as amended (or upon any earlier
termination of Tenant's rights with respect to the Generators as provided
hereunder), and repair all damage to the Building and/or Project resulting from
such removal and restore all affected areas to their condition existing prior to
Tenant's installation of the Generators, all at Tenant's sole cost and expense;
provided, however, in no event shall Tenant be required to remove the pad site
and electrical wiring conduits for the New Generator or the Existing Generator.
The terms of the preceding sentence as well as the indemnity set forth below
shall survive the termination or earlier expiration of the Lease, as amended.
Tenant shall indemnify, defend, protect, and hold harmless Landlord, its
partners, subpartners and their respective officers, agents, servants,
employees, and independent contractors from any and all loss, cost, damage,
expense and liability (including, without limitation, court costs and reasonable
attorneys' fees) incurred in connection with or arising from any cause related
to or connected with the installation, use, operation, repair and/or removal of
the Generators and/or any acts, omissions or negligence of Tenant or of any
person claiming by, through or under Tenant, or of the contractors, agents,
servants, employees, invitees, guests or

723517.06/WLA
214064-00020/7-15-14/pjr
14


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

licensees of Tenant or any such person, in connection with the Generators. In
the event that Tenant shall fail to comply with the requirements set forth
herein, without limitation of Landlord's other remedies, (i) Landlord shall have
the right to terminate Tenant's rights with respect to the applicable Generator,
and/or (ii) Landlord shall have the right, at Tenant's sole cost and expense, to
cure such breach, in which event Tenant shall be obligated to pay to Landlord,
within ten (10) business days following demand by Landlord, the amount expended
by Landlord, plus Landlord's standard administration fee. The Generators shall
be deemed to be a part of the Remaining Premises for purposes of the insurance
provisions of the Lease, as amended hereby, and, in addition, Tenant shall
maintain, at Tenant's cost, industry standard "boiler and machinery" insurance
coverage with respect thereto.
11.    Events. Landlord and Tenant acknowledge and agree that following the date
of this Third Amendment, Landlord and Tenant shall meet quarterly throughout the
Lease Term to review Tenant's calendar of "Events" (as defined below) for the
subsequent six (6) month period. For purposes of the Lease, as amended hereby,
the term "Events" shall mean any party, event, or other gathering held or
planned to be held by Tenant within the Project. Landlord and Tenant shall use
good faith, diligent, commercially reasonable efforts to cooperate and
coordinate in connection with such Events. In addition, at least two (2)
business days prior to any Event, Tenant shall provide Landlord with advance
notice (the "Event Notice") either (i) in writing pursuant to Section 29.18 of
the Office Lease or (ii) via electronic mail to Brian Galligan and the Property
Manager (with a follow up phone call successfully made to either one of them to
confirm receipt, but only to the extent Landlord fails to electronically confirm
receipt of such electronic mail); provided, however, while recognizing the two
(2) business day minimum, Tenant shall nevertheless endeavor to deliver any
Event Notice at least three (3) business days in advance. The Event Notice
(whether pursuant to Section 29.18 of the Office Lease or by electronic mail)
shall describe each Event and include proof of insurance. If Landlord fails to
respond to the Event Notice by the end of the business day following (x) the
date of its deemed receipt, if noticed pursuant to Section 29.18 of the Office
Lease, or (y) the date upon which Landlord confirms receipt of an electronic
delivery, either via electronic response confirmation or phone call
confirmation, then such Event shall be deemed approved by Landlord and Tenant
may proceed to hold the Event at the time and in the manner described in the
corresponding Event Notice.
12.    Fire Stairs. Landlord hereby agrees that Landlord shall not prohibit
Tenant from using the fire stairs between the ground floor of the Building and
the Premises and between contiguous floors of the Premises for the regular
travel of employees between such floors, except to the extent Landlord is
otherwise ordered by a governmental entity having jurisdiction over the Premises
to so prohibit Tenant from such use. Tenant shall have the right to have such
fire stairs, and the door(s) to access such fire stairs on each floor of the
Premises, monitored and accessed by Tenant's Card Key Access System installed by
Tenant pursuant to Section 6 of this Third Amendment. Landlord hereby makes no
representation to Tenant as to whether or not the use of the fire stairs between
contiguous floors of the Premises for the regular travel of employees between
such floors is allowed under Applicable Laws. In addition, Landlord will keep
the door providing access from the exterior of the Building to the fire doors
located nearest to Tenant's elevators locked and alarmed.
13.    Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Third Amendment other than CBRE, Inc. and Studley, Inc. (
the "Brokers"), and that they know of no other real estate broker or agent who
is entitled to a commission in connection with this Third Amendment. Each party
agrees to indemnify and defend the other party against and hold the other party
harmless from and against any and all claims, demands, losses, liabilities,
lawsuits, judgments, costs and expenses (including without limitation reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Brokers, occurring by, through, or under the
indemnifying party. The terms of this Section 16 shall survive the expiration or
earlier termination of the term of the Lease, as hereby amended. Landlord shall
pay the Brokers a commission pursuant to separate written agreements between
Landlord and each of the Brokers.
14.    Utility Billing Information. In the event that the Tenant is permitted to
contract directly for the provision of electricity, gas and/or water services to
the Premises with the third-party provider thereof (all in Landlord's sole and
absolute discretion), Tenant shall promptly, but in

723517.06/WLA
214064-00020/7-15-14/pjr
15


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

no event more than ten (10) business days following its receipt of each and
every invoice for such items from the applicable provider, provide Landlord with
a copy of each such invoice. Tenant acknowledges that pursuant to California
Public Resources Code Section 25402.10 and the regulations adopted pursuant
thereto (collectively the "Energy Disclosure Requirements"), Landlord may be
required to disclose information concerning Tenant’s energy usage at the
Building to certain third parties, including, without limitation, prospective
purchasers, lenders and tenants of the Building (the "Tenant Energy Use
Disclosure"). Tenant hereby (A) consents to all such Tenant Energy Use
Disclosures, and (B) acknowledges that Landlord shall not be required to notify
Tenant of any Tenant Energy Use Disclosure. Further, Tenant hereby releases
Landlord from any and all losses, costs, damages, expenses and liabilities
relating to, arising out of and/or resulting from any Tenant Energy Use
Disclosure. The terms of this Section 17 shall survive the expiration or earlier
termination of the Lease, as amended hereby.
15.    Certified Access Specialist. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Premises has not undergone inspection by a Certified
Access Specialist (CASp).
16.    Permitted Use. Section 7 of the Summary of Basic Lease Information is
hereby amended and the following sentence shall be added to the end of that
section, "Notwithstanding the foregoing, Tenant shall be permitted to use the
Premises for any use not inconsistent with applicable zoning regulation."
17.    Permitted Holdover. Landlord and Tenant hereby agree and acknowledge,
notwithstanding any provision to the contrary contained in Article 16 of the
Office Lease, that Tenant shall have the one-time right, upon written notice
(the "Holdover Notice") to Landlord given not less than ninety (90) days prior
to the expiration of the Lease Term, to extend the Lease Term for a period of up
to one hundred eighty (180) days, which Holdover Notice shall specify the actual
number of days (the "Permitted Holdover Term"), in which case Tenant shall
continue to pay the Base Rent applicable during the last rental period of the
Lease Term and Tenant's Share of any Direct Expenses arising or accruing during
such specified Permitted Holdover Term (amount of any partial month prorated on
a per diem basis). Except with respect to the Permitted Holdover Term, nothing
contained in this Section 20 shall be construed as consent by Landlord to any
holding over by Tenant. All of the other terms and conditions of the Lease, as
amended, shall apply during the Permitted Holdover Term, including without
limitation, Tenant’s obligation to pay Additional Rent, all applicable taxes and
any other charges payable by Tenant pursuant to the terms of the Lease, as
amended.
1.    Confidentiality. Tenant acknowledges that the content of the Lease, as
amended, and any related documents are confidential information. Except as
otherwise required by Applicable Laws, Tenant shall keep such confidential
information strictly confidential and shall not disclose such confidential
information to any person or entity other than Tenant's financial, legal, and
space planning consultants, prospective purchasers, prospective lenders,
investors, or any independent auditors, third party's designated to review
Direct Expenses, its directors, officers, employees, attorneys, or proposed
Transferees. Landlord acknowledges that the content of the Lease, as amended,
and any related documents are confidential information. Landlord shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Landlord's
financial, legal and space planning consultants, or its directors, officers,
employees, attorneys, accountants, prospective lenders, prospective purchasers,
and current and potential partners. Moreover, Landlord has advised Tenant that
Landlord is obligated to regularly provide financial information concerning the
Landlord and/or its affiliates (including Kilroy Realty Corporation, a public
company whose shares of stock are listed on the New York Stock Exchange) to the
shareholders of its affiliates, to the Federal Securities and Exchange
Commission and other regulatory agencies, and to auditors and underwriters,
which information may include summaries of financial information concerning
leases, rents, costs and results of operations of its real estate business,
including any rents or results of operations affected by the Lease, as amended.
To the extent Tenant is a publicly traded corporation, Tenant may be obligated
to regularly provide financial information concerning Tenant and/or its
affiliates to the shareholders of its affiliates, to the Federal Securities and
Exchange Commission and other regulatory agencies, and to auditors and
underwriters, which information may include summaries of financial information
concerning leases, rents, costs and results of operations of its business,
including any financial

723517.06/WLA
214064-00020/7-15-14/pjr
16


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

obligations set forth in the Lease, as amended. This provision shall survive the
expiration or earlier termination of the Lease, as amended, for one (1) year.
2.    Conflict; Ratification. In the event of any conflict between the Lease and
this Third Amendment, the terms of this Third Amendment shall prevail. Except as
modified by this Third Amendment, the Lease is hereby ratified and confirmed and
remains in full force and effect.
IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.
"LANDLORD"


KILROY REALTY, L.P.,
a Delaware limited partnership
By: Kilroy Realty Corporation,
a Maryland corporation,
general partner
By: /s/ Brian Galligan                                      
Name: Brian Galligan                                   
Its: SVP Asset Management, SD/OC            
By:   /s/ Jeffrey C. Hawken                                 
Name: Jeffrey C. Hawken                             
Its: Executive Vice President,
Chief                                                 
      Operating Officer                                    


"TENANT"
AMN HEALTHCARE, INC.,
a Nevada corporation
By:   /s/ Denise L. Jackson                           
Name: Denise L. Jackson                       
Its: SVP                                                   
By:   /s/ Brian Scott                                      
Name: Brian Scott                                  
Its: CFO                                                  






723517.06/WLA
214064-00020/7-15-14/pjr
17


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A
OUTLINE OF PROJECT AND PROJECT PARKING STRUCTURE


[SEE ATTACHED]







723517.06/WLA
214064-00020/7-15-14//pjr
EXHIBIT A 1  
[0:00 AM] DRAFT
12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT B


ALTERATIONS AGREEMENT
Landlord and Tenant acknowledge and agree that Tenant is currently in occupancy
of the Premises, and subject to Landlord's ongoing repair and maintenance
obligations as set forth in the Lease and Landlord's obligation to provide
services and utilities as set forth in the Lease, Landlord shall not be
obligated to provide or pay for any improvement work or services related to the
improvement of the Premises, and Tenant shall continue to accept the Premises in
its presently existing, “as-is” condition, except as otherwise provided in this
Alterations Agreement, which shall set forth the terms and conditions relating
to the construction of the Refurbishment in the Premises. This Alterations
Agreement is essentially organized chronologically and addresses the issues of
the construction of the Premises, in sequence, as such issues will arise during
the actual construction of the Premises. All references in this Alterations
Agreement to Articles or Sections of "this Third Amendment" shall mean the
relevant portion of Sections 1 through 22 of the Third Amendment to which this
Alterations Agreement is attached as Exhibit B and of which this Alterations
Agreement forms a part, all references in this Alterations Agreement to Articles
or Sections of "this Lease" shall mean the relevant portions of Articles 1
through 30 of the Office Lease being amended by this Third Amendment, and all
references in this Alterations Agreement to Sections of "this Alterations
Agreement " shall mean the relevant portions of Sections 1 through 2 of this
Alterations Agreement.
SECTION 1

REFURBISHMENT
1.1    Refurbishment Allowance. Tenant shall be entitled to a one-time
refurbishment allowance (the "Refurbishment Allowance") in the amount of Two
Million Eighty-Three Thousand Seven Hundred Thirty-Six and 00/100 Dollars
($2,283,736.00) (i.e., Thirteen and 00/100 Dollars ($13.00) per rentable square
foot of the Premises) for the costs relating to the initial design and
construction of the improvements, which are permanently affixed to the Premises
(the "Refurbishment"). In no event shall Landlord be obligated to pay a total
amount which exceeds the Refurbishment Allowance. Notwithstanding the foregoing
or any contrary provision of this Lease, as amended, all Refurbishment shall be
deemed Landlord's property under the terms of this Lease, as amended. Any unused
portion of the Refurbishment Allowance remaining as of December 31, 2019, shall
remain with Landlord and Tenant shall have no further right thereto.
1.2    Disbursement of the Refurbishment Allowance.
1.2.1    Refurbishment Allowance Items. Except as otherwise set forth in this
Alterations Agreement, the Refurbishment Allowance shall be disbursed by
Landlord (each of which disbursements shall be made pursuant to Landlord's
disbursement process, including, without limitation, Landlord's receipt of
invoices for all costs and fees described herein) only for the following items
and costs (collectively the "Refurbishment Allowance Items"):
1.2.1.1      Payment of the fees of the "Architect" and the "Engineers," as
those terms are defined in Section 2.1 of this Work Letter, and payment of the
fees incurred by, and the actual cost of documents and materials supplied by,
Landlord and Landlord's consultants in connection with the preparation and
review of the "Construction Drawings," as that term is defined in Section 2.1 of
this Work Letter;
1.2.1.2      The payment of plan check, permit and license fees relating to
construction of the Refurbishment;
1.2.1.3      The cost of construction of the Refurbishment, including, without
limitation, testing and inspection costs, hoisting and trash removal costs, and
contractors' fees and general conditions; provided, however, Landlord shall not
charge for freight elevator usage;
1.2.1.4      The cost of any changes in the Base Building when such changes are
required by the Construction Drawings, such cost to include all direct
architectural and/or engineering fees and expenses incurred in connection
therewith;

723517.06/WLA
214064-00020/7-15-14/pjr
EXHIBIT B
1


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

1.2.1.5      The cost of any changes to the Construction Drawings or
Refurbishment required by all applicable building codes (the "Code");
1.2.1.6      The cost of the logistical coordination fee (the "Coordination
Fee"), payable to Landlord in an amount equal to one-half of one percent (0.5%)
of the Refurbishment Allowance used for costs attributable to Section 1.2.1.3,
above, which Coordination Fee shall be for services relating to the coordination
of the construction of the Refurbishment;
1.2.1.7      The costs related to installation of the Card Key Access System;
1.2.1.8     Signage (including without limitation, lobby signage, monument
signage and building top signage) installed by Tenant pursuant to its rights
under Section 11 of this Third Amendment;
1.2.1.9     Sales and use taxes;
1.2.1.10  The costs related to installation of any Water Sensors installed as
part of the Improvements; and
1.2.1.11 The cost of any changes to the security systems in the Premises.
1.2.2    Disbursement of Refurbishment Allowance. During the construction of the
Refurbishment, Landlord shall make monthly disbursements of the Refurbishment
Allowance for Refurbishment Allowance Items and shall authorize the release of
monies as follows.
1.2.2.1      Monthly Disbursements. On or before the twentieth (20th) day of
each calendar month, during the construction of the Refurbishment (or such other
date as Landlord may designate), Tenant shall deliver to Landlord: (i) a request
for payment of the contractor, approved by Tenant, in a form to be provided by
Landlord, showing the schedule, by trade, of percentage of completion of the
Refurbishment in the Premises, detailing the portion of the work completed and
the portion not completed; (ii) invoices from all subcontractors, laborers,
materialmen, and suppliers used by Tenant (such subcontractors, laborers,
materialmen, and suppliers, and the Contractor to be known collectively as
"Tenant's Agents") for labor rendered and materials delivered to the Premises;
(iii) executed mechanic's lien releases from all of Tenant's Agents which shall
comply with the appropriate provisions, as reasonably determined by Landlord, of
California Civil Code Sections 8132, 8134, 8136 and 8138; and (iv) all other
information reasonably requested by Landlord. Tenant's request for payment shall
be deemed Tenant's acceptance and approval of the work furnished and/or the
materials supplied as set forth in Tenant's payment request. Thereafter,
Landlord shall deliver a check to Tenant made jointly payable to the contractor
and Tenant, or directly to the contractor at Landlord's sole discretion, in
payment of the lesser of: (A) the amounts so requested by Tenant, as set forth
in this Section 1.2.2.1, above, and (B) the balance of any remaining available
portion of the Refurbishment Allowance, provided that Landlord does not dispute
any request for payment based on non-compliance of any work with the "Approved
Working Drawings," as that term is defined in Section 2.4 below, or due to any
substandard work, or for any other reason. Landlord's payment of such amounts
shall not be deemed Landlord's approval or acceptance of the work furnished or
materials supplied as set forth in Tenant's payment request. If Landlord fails
to disburse the Refurbishment Allowance as required above, Tenant may deliver
written notice of such failure, and if Landlord continues to fail to disburse
such amount (or fails to disburse any undisputed amounts, while disputing in
good faith a portion thereof), Tenant shall have the right to offset any such
undisputed amounts from Rent.
1.2.2.2      Other Terms. Landlord shall only be obligated to make disbursements
from the Refurbishment Allowance to the extent costs are incurred by Tenant for
Refurbishment Allowance Items. All Refurbishment Allowance Items for which the
Refurbishment Allowance has been made available shall be deemed Landlord's
property under the terms of the Lease, as amended.
1.3    Building Standards. Landlord has established or may establish
specifications for certain Building standard components to be used in the
construction of the Refurbishment in the Premises. The quality of Refurbishment
shall be equal to or of greater quality than the quality of the Building
Standard Tenant Improvements set forth in Schedule 3 to Exhibit B of the Office

723517.06/WLA
214064-00020/7-15-14/pjr
EXHIBIT B
2


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

Lease. Landlord acknowledges that Tenant is not required to use any of the
specific Building Standard Tenant Improvements and that such specifications have
been provided only as a means of indicating the minimum quality and quantity of
the items listed thereon that will be required in the construction of the
Refurbishment. Removal requirements regarding the Refurbishment are addressed in
Article 8 of the Lease, as amended by Section 6 of this Third Amendment.
1.4    Water Sensors. In connection with the construction of the Refurbishment
pursuant to the terms of this Alterations Agreement, Tenant may, at Tenant's
sole cost and expense (which may be deducted from the Refurbishment Allowance in
accordance with the provisions of Section 1.2 of this Alterations Agreement),
install Water Sensors in the Premises consistent with those previously installed
by (or on behalf of) Tenant in certain restrooms and kitchen areas within the
Premises.
SECTION 2

CONSTRUCTION DRAWINGS
2.1    Selection of Architect/Construction Drawings. Tenant shall retain
Architectural Interiors (Anne Sneed) (the "Architect") to prepare the
"Construction Drawings," as that term is defined in this Section 3.1. Tenant
shall retain the engineering consultants designated by Landlord and reasonably
approved by Tenant (the "Engineers") to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC, lifesafety, and sprinkler work in the Premises, which work is not part of
the Base Building. The plans and drawings to be prepared by Architect and the
Engineers hereunder shall be known collectively as the "Construction Drawings."
All Construction Drawings shall comply with the drawing format and
specifications determined by Landlord (and reasonably approved by Tenant), and
shall be subject to Landlord's approval. Tenant and Architect shall verify, in
the field, the dimensions and conditions as shown on the relevant portions of
the Base Building plans, and Tenant and Architect shall be solely responsible
for the same, and Landlord shall have no responsibility in connection therewith.
Landlord's review of the Construction Drawings as set forth in this Section 2,
shall be for its sole purpose and shall not imply Landlord's review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord's space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Tenant's waiver and indemnity set forth in this Lease
shall specifically apply to the Construction Drawings, unless and to the extent
Landlord expressly requires a particular modification of the Construction
Drawings to be made as a condition to Landlord's approval of the Construction
Drawings, to which condition Tenant timely objects. Each time Landlord is
granted the right to review, consent or approve any space plan or construction
drawings such consent shall be granted unless a Design Problem (as defined
below) exists.
2.2    Final Space Plan. Tenant shall supply Landlord with four (4) hard copies
signed by Tenant of its final space plan, along with other renderings or
illustrations reasonably required by Landlord, to allow Landlord to understand
Tenant's design intent, for the Premises before any architectural working
drawings or engineering drawings have been commenced, and concurrently with
Tenant's delivery of such hard copies, Tenant shall send to Landlord via
electronic mail one (1) .pdf electronic copy of such final space plan. The final
space plan (the "Final Space Plan") shall include a layout and designation of
all offices, rooms and other partitioning, their intended use, and equipment to
be contained therein. Landlord may request clarification or more specific
drawings for special use items not included in the Final Space Plan. Landlord
shall advise Tenant within five (5) business days after Landlord's receipt of
the Final Space Plan for the Premises if the same is unsatisfactory or
incomplete in any respect (based upon a commercially reasonable standard). It
shall be deemed commercially reasonable for Landlord to disapprove a submitted
Final Space Plan for the following reasons: (i) such Final Space Plan would have
an adverse effect on the structural integrity of the Building, (ii) such Final
Space Plan fails to comply with applicable Code and/or other applicable
governmental regulations, (iii) such Final Space Plans would have an adverse
effect on the systems and equipment of the Building, (iv) such Final Space Plans
would have an adverse effect on the exterior appearance of the Building
(individually or collectively, a

723517.06/WLA
214064-00020/7-15-14/pjr
EXHIBIT B
3


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

"Design Problem"). If Tenant is so advised, Tenant shall promptly cause the
Final Space Plan to be revised to correct any deficiencies or other matters
Landlord may reasonably require. Such procedure shall continue until the Final
Space Plan is approved by Landlord. Landlord's failure to object to the Final
Space Plan within such five (5) business day period shall constitute Landlord's
approval of the Final Space Plan.
2.3    Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
B.T.U. calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the Engineers and the Architect to
complete the "Final Working Drawings" (as that term is defined below) in the
manner as set forth below. Upon the reasonable approval of the Final Space Plan
by Landlord and Tenant, Tenant shall promptly cause the Architect and the
Engineers to complete the architectural and engineering drawings for the
Premises, and Architect shall compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow subcontractors to bid on the work and to obtain all
applicable permits (collectively, the "Final Working Drawings") and shall submit
the same to Landlord for Landlord's reasonable approval. Tenant shall supply
Landlord with four (4) hard copies signed by Tenant of the Final Working
Drawings, and concurrently with Tenant's delivery of such hard copies, Tenant
shall send to Landlord via electronic mail one (1) .pdf electronic copy of such
Final Working Drawings. Landlord shall within five (5) business days after
Landlord's receipt of the Final Working Drawings either (i) approve the Final
Working Drawings or (ii) disapprove and return the Final Working Drawings to
Tenant with requested revisions to the extent the Final Working Drawings contain
a Design Problem; provided, however,if Landlord fails to approve or disapprove
the Final Working Drawings within such five (5) business day period, then Tenant
shall send Landlord notice of Landlord's failure to approve or disapprove the
Final Working Drawings. Landlord's failure to approve or disapprove the Final
Working Drawings within three (3) business days of receiving such "reminder"
notice shall be deemed Landlord's approval of the Final Working Drawings. If
Landlord disapproves of the Final Working Drawings, Tenant may resubmit the
Final Working Drawings to Landlord at any time, and Landlord shall approve or
disapprove the resubmitted Final Working Drawings, based upon the criteria set
forth in this Section 2.3 within three (3) business days after Landlord receives
such resubmitted Final Working Drawings. Such procedure shall be repeated until
the Final Working Drawings are approved. Landlord’s failure to timely respond to
Tenant within any applicable response period referenced herein shall be deemed
Landlord’s approval of the Final Working Drawings.
2.4    Approved Working Drawings. The Final Working Drawings shall be reasonably
approved by Landlord (the "Approved Working Drawings") prior to the commencement
of construction of the Premises by Tenant. After reasonable approval by Landlord
of the Final Working Drawings, Tenant may submit the same to the appropriate
municipal authorities for all applicable building permits. Tenant hereby agrees
that neither Landlord nor Landlord's consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant's responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No material changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord, which consent may not be
withheld, conditioned or delayed except to the extent necessary to eliminate a
Design Problem.
2.5    Electronic Approvals. Notwithstanding any provision to the contrary
contained in the Lease or this Alterations Agreement, Landlord may, in
Landlord's sole and absolute discretion, transmit or otherwise deliver any of
the approvals required under this Alterations Agreement via electronic mail to
Tenant's representative identified in Section 2.6 of this Alterations Agreement,
or by any of the other means identified in Section 29.18 of this Lease.
2.6    Tenant's Representative. Tenant has designated Danny Hans as its sole
representative with respect to the matters set forth in this Work Letter (whose
e-mail address for the purposes of this Work Letter is
dannyhans@amnhealthcare.com), who shall have full authority and responsibility
to act on behalf of the Tenant as required in this Work Letter. Tenant shall
have the

723517.06/WLA
214064-00020/7-15-14/pjr
EXHIBIT B
4


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

right upon two (2) business days prior written notice to substitute Tenant's
representative with an alternate representative.
2.7    Landlord's Representative. Landlord has designated Jake Brehm (whose
e-mail address for the purposes of this Work Letter is jbrehm@kilroyrealty.com)
as its sole representative with respect to the matters set forth in this Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Work Letter.





723517.06/WLA
214064-00020/7-15-14/pjr
EXHIBIT B
5


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT C


FORM OF LETTER OF CREDIT
(Letterhead of a money center bank
acceptable to the Landlord)


FAX NO. [(___) ___-____]
SWIFT: [Insert No., if any]
[Insert Bank Name And Address]
 
DATE OF ISSUE:             
BENEFICIARY: 
 
Kilroy Realty, L.P.
c/o Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Legal Department
Fax: (310) 481-6530
APPLICANT:
[Insert Applicant Name And Address]
 
LETTER OF CREDIT NO.       
EXPIRATION DATE: 
       AT OUR COUNTERS
AMOUNT AVAILABLE:
USD[Insert Dollar Amount]
(U.S. DOLLARS [Insert Dollar Amount])

LADIES AND GENTLEMEN:
WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant's Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON ___(Expiration Date)___
AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert
Bank Name] WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):
1.    THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND
AMENDMENT(S), IF ANY.
2.    BENEFICIARY'S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF [Insert Landlord's Name], A [Insert Entity Type] ("LANDLORD")
STATING THE FOLLOWING:
"THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE, HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD          IN ACCORDANCE WITH THE TERMS OF
THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS THE SAME MAY HAVE BEEN
AMENDED (COLLECTIVELY, THE "LEASE"), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY
THE TENANT TO BENEFICIARY RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT
THEREUNDER, OR THE TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT
THE TIME OF THIS DRAWING."
OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO. ___________ AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT
LEAST THIRTY (30) DAYS PRIOR TO THE PRESENT EXPIRATION DATE."

723517.06/WLA
214064-00020/7-15-14/pjr
EXHIBIT C
1


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FILING OF A
VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY
THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS THE
SAME MAY HAVE BEEN AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT
BEEN DISMISSED AT THE TIME OF THIS DRAWING."
OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS THE SAME MAY HAVE BEEN AMENDED (COLLECTIVELY, THE "LEASE"), WHICH
FILING HAS NOT BEEN DISMISSED AT THE TIME OF THIS DRAWING."
OR
“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ________________ AS THE RESULT OF THE
REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS THE SAME MAY HAVE BEEN AMENDED, UNDER SECTION 365 OF THE U.S.
BANKRUPTCY CODE.”
SPECIAL CONDITIONS:
PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.
ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING. [Please Provide The Required Forms For
Review, And Attach As Schedules To The Letter Of Credit.]
ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.
ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT.
IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST THIRTY (30) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD. SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE,
UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY
RECEIPTED MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON
ACTUAL RECEIPT BY US AT OUR DESIGNATED OFFICE. IN NO EVENT, AND WITHOUT FURTHER
NOTICE FROM OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL
EXPIRATION DATE OF ___(120 days from the Lease Expiration Date ).
THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE IN FAVOR OF A
NOMINATED TRANSFEREE ("TRANSFEREE"), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE
IS IN COMPLIANCE WITH ALL APPLICABLE U.S. LAWS AND

723517.06/WLA
214064-00020/7-15-14/pjr
EXHIBIT C
2


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

REGULATIONS. AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL
AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US TOGETHER WITH OUR TRANSFER FORM
(AVAILABLE UPON REQUEST) AND PAYMENT OF OUR CUSTOMARY TRANSFER FEES, WHICH FEES
SHALL BE PAYABLE BY APPLICANT (PROVIDED THAT BENEFICIARY MAY, BUT SHALL NOT BE
OBLIGATED TO, PAY SUCH FEES TO US ON BEHALF OF APPLICANT, AND SEEK REIMBURSEMENT
THEREOF FROM APPLICANT). IN CASE OF ANY TRANSFER UNDER THIS LETTER OF CREDIT,
THE DRAFT AND ANY REQUIRED STATEMENT MUST BE EXECUTED BY THE TRANSFEREE AND
WHERE THE BENEFICIARY'S NAME APPEARS WITHIN THIS STANDBY LETTER OF CREDIT, THE
TRANSFEREE'S NAME IS AUTOMATICALLY SUBSTITUTED THEREFOR.
ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ''DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO. ___________."
WE HEREBY AGREE WITH YOU THAT IF DRAFTS ARE PRESENTED TO [Insert Bank Name]
UNDER THIS LETTER OF CREDIT AT OR PRIOR TO [Insert Time including time zone –
(e.g., 11:00 AM)], ON A BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS AND
DOCUMENTS PRESENTED CONFORM TO THE TERMS AND CONDITIONS OF THIS LETTER OF
CREDIT, PAYMENT SHALL BE INITIATED BY US IN IMMEDIATELY AVAILABLE FUNDS BY OUR
CLOSE OF BUSINESS ON THE SUCCEEDING BUSINESS DAY. IF DRAFTS AND DOCUMENTS ARE
PRESENTED TO [Insert Bank Name] UNDER THIS LETTER OF CREDIT AFTER [Insert Time –
(e.g., 11:00 AM)], ON A BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS DOCUMENTS
CONFORM WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE
INITIATED BY US IN IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE
SECOND SUCCEEDING BUSINESS DAY. AS USED IN THIS LETTER OF CREDIT, "BUSINESS DAY"
SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY ON WHICH BANKING
INSTITUTIONS IN THE STATE OF GEORGIA ARE AUTHORIZED OR REQUIRED BY LAW TO CLOSE.
IF THE EXPIRATION DATE FOR THIS LETTER OF CREDIT SHALL EVER FALL ON A DAY WHICH
IS NOT A BUSINESS DAY THEN SUCH EXPIRATION DATE SHALL AUTOMATICALLY BE EXTENDED
TO THE DATE WHICH IS THE NEXT BUSINESS DAY.
PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE,
OVERNIGHT MAIL, OR FACSIMILE. PRESENTATION BY FACSIMILE TRANSMISSION SHALL BE BY
TRANSMISSION OF THE ABOVE REQUIRED SIGHT DRAFT DRAWN ON US TOGETHER WITH THE
BENEFICIARY STATEMENT AND THIS LETTER OF CREDIT TO OUR FACSIMILE NUMBER, [Insert
Fax Number – (___) ___-____], ATTENTION: [Insert Appropriate Recipient], WITH
TELEPHONIC CONFIRMATION OF OUR RECEIPT OF SUCH FACSIMILE TRANSMISSION AT OUR
TELEPHONE NUMBER [Insert Telephone Number – (___) ___-____] OR TO SUCH OTHER
FACSIMILE OR TELEPHONE NUMBERS, AS TO WHICH YOU HAVE RECEIVED WRITTEN NOTICE
FROM US AS BEING THE APPLICABLE SUCH NUMBER. WE AGREE TO NOTIFY YOU IN WRITING,
BY NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, OF ANY CHANGE IN SUCH
DIRECTION. ANY FACSIMILE PRESENTATION PURSUANT TO THIS PARAGRAPH SHALL ALSO
STATE THEREON THAT THE ORIGINAL OF SUCH SIGHT DRAFT, BENEFICIARY STATEMENT AND
LETTER OF CREDIT ARE BEING REMITTED, FOR DELIVERY ON THE NEXT BUSINESS DAY, TO
[Insert Bank Name] AT THE APPLICABLE ADDRESS FOR PRESENTMENT PURSUANT TO THE
PARAGRAPH FOLLOWING THIS ONE.
WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT, ___(Expiration Date)___.

723517.06/WLA
214064-00020/7-15-14/pjr
EXHIBIT C
3


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND A SIGNED INDEMNITY FORM
WHICH SHALL BE MADE AVAILABLE UPON REQUEST.
EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).


Very truly yours,
(Name of Issuing Bank)
By:                     





723517.06/WLA
214064-00020/7-15-14/pjr
EXHIBIT C
4


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]




--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT D
RESERVED PARKING MAP
[SEE ATTACHED]



723517.06/WLA
214064-00020/7-15-14/pjr
EXHIBIT D
-1-


12400 HIGH BLUFF DRIVE
Third Amendment
[AMN Healthcare, Inc.]


